872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth H. ABBOTT, Defendant-Appellant.
No. 88-6378.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
Defendant pleaded guilty to a petty offense before a magistrate who imposed sentence.  Claiming that the magistrate imposed an unauthorized sentence in violation of an implied plea agreement, defendant appealed to the district court.  The district court rejected defendant's argument, but did find that defendant had not knowingly and intelligently consented to proceed and enter a plea of guilty.  Accordingly, the district court vacated the magistrate's judgment and remanded for further proceedings.  We raise, sua sponte, whether this Court has jurisdiction in this appeal.


2
The final judgment rule generally prohibits appellate review in a criminal case until conviction and imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984).  Interlocutory appeals in criminal cases are limited to specific exceptions in which the issue is effectively unreviewable on appeal from a final judgment, none of which are applicable in the instant case.   United States v. Hollywood Motor Car, 458 U.S. 263 (1982).  In the instant case there is presently no conviction or sentence.  There being no final, appealable order, this Court is without jurisdiction.


3
It is ORDERED that this appeal is dismissed sua sponte for lack of an appealable order.  Rule 9(b), Local Rules.